Exhibit 10.46

CHINDEX MEDICAL LIMITED

CONSOLIDATED FINANCIAL STATEMENTS

AS OF DECEMBER 31, 2013 AND 2012 AND FOR THE

THREE YEARS THEN ENDED

 

1



--------------------------------------------------------------------------------

Report of Independent Registered Public Accounting Firm

Board of Directors and Stockholders

Chindex Medical Limited

We have audited the accompanying consolidated balance sheets of Chindex Medical
Limited (the Company) as of December 31, 2013 and 2012, and the related
consolidated statements of income, comprehensive income, stockholders’ equity,
and cash flows for each of the three years in the period ended December 31,
2013. These financial statements are the responsibility of the Company’s
management. Our responsibility is to express an opinion on these financial
statements based on our audits.

We conducted our audits in accordance with the standards of the Public Company
Accounting Oversight Board (United States). Those standards require that we plan
and perform the audit to obtain reasonable assurance about whether the financial
statements are free of material misstatement. We were not engaged to perform an
audit of the Company’s internal control over financial reporting. Our audits
included consideration of internal control over financial reporting as a basis
for designing audit procedures that are appropriate in the circumstances, but
not for the purpose of expressing an opinion on the effectiveness of the
Company’s internal control over financial reporting. Accordingly, we express no
such opinion. An audit also includes examining, on a test basis, evidence
supporting the amounts and disclosures in the financial statements, assessing
the accounting principles used and significant estimates made by management, and
evaluating the overall financial statement presentation. We believe that our
audits provide a reasonable basis for our opinion.

In our opinion, the financial statements referred to above present fairly, in
all material respects, the consolidated financial position of Chindex Medical
Limited at December 31, 2013 and 2012, and the consolidated results of its
operations and its cash flows for each of the three years in the period ended
December 31, 2013, in conformity with U.S. generally accepted accounting
principles.

 

/s/ Ernst & Young Hua Ming LLP Beijing, the People’s Republic of China March 14,
2014

 

2



--------------------------------------------------------------------------------

CHINDEX MEDICAL LIMITED

CONSOLIDATED BALANCE SHEETS

(in thousands of U.S. Dollars except share data)

 

     Note      December 31,
2013      December 31,
2012   ASSETS         

Current assets:

        

Cash and cash equivalents

      $ 37,108       $ 32,977   

Restricted cash

        5,836         165   

Investments

     5         —           2,162   

Accounts receivable, less allowance for doubtful accounts of $3,016 and $2,121,
respectively

     6         42,313         18,981   

Receivables from affiliates

     20         1,974         1,386   

Inventories, net

     7         46,760         28,932   

Deferred income taxes

     16         4,217         1,762   

Other current assets

        6,130         4,819         

 

 

    

 

 

 

Total current assets

        144,338         91,184   

Restricted cash

        416         1,313   

Investments in unconsolidated affiliate

     8         —           750   

Property and equipment, net

     9         15,318         11,240   

Noncurrent deferred income taxes

     16         1,325         3   

Acquired intangible assets

     10         85,706         4,457   

Goodwill

     3         124,993         —     

Prepaid land use rights and other assets

     11         6,682         1,982         

 

 

    

 

 

 

Total assets

      $ 378,778       $ 110,929         

 

 

    

 

 

  LIABILITIES AND STOCKHOLDERS’ EQUITY         

Current liabilities:

        

Short-term debt

     12       $ 91,525       $ 7,637   

Accounts payable

        14,869         11,354   

Payable to affiliates

     20         2,967         2,164   

Accrued expenses and other current liabilities

     13         28,254         18,118   

Deferred revenue

     14         3,438         2,461   

Income taxes payable

        —           1,553         

 

 

    

 

 

 

Total current liabilities

        141,053         43,287   

Long-term debt

     12         402         —     

Long-term notes payable

     20         87,904         —     

Long-term deferred revenue

     14         594         718   

Long-term accrued liabilities

     2         4,635         —     

Long-term deferred tax liabilities

     16         16,331         808         

 

 

    

 

 

 

Total liabilities

        250,919         44,813         

 

 

    

 

 

 

Commitments and contingencies

     17         

Redeemable noncontrolling interests

     3         10,001         —           

 

 

    

 

 

 

Stockholders’ equity:

        

Ordinary shares, HKD$10.00 par value, 20,000,000 shares authorized, including
10,000,000 designated Class A and 10,000,000 designated Class B:

     15         

Ordinary Shares, Class A: 17,150,000 and 7,650,000 shares issued and outstanding
at December 31, 2013 and 2012, respectively

     15         22,070         9,815   

Ordinary Shares, Class B: 7,350,000 shares issued and outstanding at
December 31, 2013 and 2012, respectively

     15         9,430         9,430   

Additional paid-in capital

        65,726         32,474   

Retained earnings

        9,552         10,938   

Accumulated other comprehensive income

        4,300         2,899         

 

 

    

 

 

 

Total Chindex Medical Limited stockholders’ equity

        111,078         65,556   

Noncontrolling interests stockholders’ equity

     15         6,780         560         

 

 

    

 

 

 

Total stockholders’ equity

        117,858         66,116         

 

 

    

 

 

 

Total liabilities, redeemable noncontrolling interests and stockholders’ equity

      $ 378,778       $ 110,929         

 

 

    

 

 

 

The accompanying notes are an integral part of these consolidated financial
statements.

 

3



--------------------------------------------------------------------------------

CHINDEX MEDICAL LIMITED

CONSOLIDATED STATEMENTS OF NET INCOME

(in thousands of U.S. Dollars)

 

     Year Ended December 31,        2013     2012     2011  

Revenues

   $ 159,275      $ 116,070      $ 126,778   

Cost of revenues

     (101,665 )      (82,972 )      (89,273 )    

 

 

   

 

 

   

 

 

 

Gross profit

     57,610        33,098        37,505   

Termination fee received from distributor

     —          3,698        —     

Selling, general and administrative expenses

     (47,809 )      (31,305 )      (31,669 ) 

Research and development expenses

     (5,915 )      (1,816 )      (946 )    

 

 

   

 

 

   

 

 

 

Income from operations

     3,886        3,675        4,890   

Other income and (expenses)

      

Interest income

     282        187        214   

Interest expense

     (2,318 )      (212 )      (157 ) 

Gain on acquisition of additional equity interest in Qitian

     —          125        —     

Miscellaneous expense - net

     (152 )      (157 )      —        

 

 

   

 

 

   

 

 

 

Income before income taxes

     1,698        3,618        4,947   

Provision for income taxes

     (1,231 )      (579 )      (1,594 )    

 

 

   

 

 

   

 

 

 

Net income

     467        3,039        3,353   

Net income attributable to noncontrolling interest stockholders

     (1,853 )      (22 )      (15 )    

 

 

   

 

 

   

 

 

 

Net (loss) income attributable to Chindex Medical Limited stockholders

   $ (1,386 )    $ 3,017      $ 3,338      

 

 

   

 

 

   

 

 

 

The accompanying notes are an integral part of these consolidated financial
statements.

 

4



--------------------------------------------------------------------------------

CHINDEX MEDICAL LIMITED

CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME

(in thousands of U.S. Dollars)

 

     Year ended December 31,        2013      2012      2011  

Net income

   $ 467       $ 3,039       $ 3,353   

Other comprehensive income, net of tax:

        

Foreign currency translation adjustments

     1,422         209         1,741      

 

 

    

 

 

    

 

 

 

Comprehensive Income, net of tax

   $ 1,889       $ 3,248       $ 5,094   

Comprehensive income attributable to noncontrolling interest stockholders

     1,874         22         15      

 

 

    

 

 

    

 

 

 

Comprehensive income attributable to Chindex Medical Limited stockholders

   $ 15       $ 3,226       $ 5,079      

 

 

    

 

 

    

 

 

 

The accompanying notes are an integral part of these consolidated financial
statements.

 

5



--------------------------------------------------------------------------------

CHINDEX MEDICAL LIMITED

CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY

For the Years Ended December 31, 2013

(in thousands of U.S. Dollars, except share data)

 

    Ordinary Shares     Ordinary Shares     Additional
Paid-in
Capital     Retained
Earnings     Accumulated
Other
Comprehensive
Income     Noncontrolling
Interests     Total     Redeemable
Noncontrolling
Interests       Class A     Class B                   Shares     Amount    
Shares     Amount              

Balance at December 31, 2010

    510      $ 1        490      $ 1      $ 50,795      $ 4,583      $ 956     
$ 5,237      $ 61,573      $ —     

Net income

    —          —          —          —          —          3,338        —       
  15        3,353        —     

Other comprehensive income

    —          —          —          —          —          —          1,734     
  7        1,741        —     

Issuance of shares

    7,649,490        9,814        7,349,510        9,429        (19,243 )     
—          —          —          —          —     

Stock-based compensation

    —          —            —          1,224        —          —          —     
    1,224        —     

Acquisition of non-controlling interest in STT

    —          —          —          —          (1,270 )      —          —     
    (4,817 )      (6,087 )      —     

Disposal of a subsidiary-Qitian

    —          —          —          —          —          —          —         
(297 )      (297 )      —       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Balance at December 31, 2011

    7,650,000        9,815        7,350,000        9,430        31,506       
7,921        2,690        145        61,507        —       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Net income

    —          —          —          —          —          3,017        —       
  22        3,039        —     

Other comprehensive income

    —          —          —          —          —          —          209       
—          209        —     

Stock-based compensation

    —          —            —          968        —          —          —       
  968        —     

Acquisition of additional equity interest in Qitian

    —          —          —          —          —          —          —         
393        393        —       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Balance at December 31, 2012

    7,650,000        9,815        7,350,000        9,430        32,474       
10,938        2,899        560        66,116        —       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Net income (loss)

    —          —          —          —          —          (1,386 )      —     
    1,546        160        307   

Other comprehensive income

    —          —          —          —          —          —          1,401     
  21        1,422        —     

Stock-based compensation

    —          —            —          1,660        —          —          —     
    1,660        —     

Acquisition of Alma

                    —          9,694   

Acquisition of additional interest in Qitian

            (142 )          (406 )      (548 )      —     

Contribution from noncontrolling shareholders of Sisram

            2,502            5,059        7,561        —     

Issuance of shares

    9,500,000        12,255        —          —          29,232        —       
  —          —          41,487        —       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Balance at December 31, 2013

    17,150,000      $ 22,070        7,350,000      $ 9,430      $ 65,726      $
9,552      $ 4,300      $ 6,780      $ 117,858      $ 10,001     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

The accompanying notes are an integral part of these consolidated financial
statements.

 

6



--------------------------------------------------------------------------------

CHINDEX MEDICAL LIMITED

CONSOLIDATED STATEMENTS OF CASH FLOWS

(in thousands of U.S. Dollars)

 

     Year Ended December 31,        2013     2012     2011  

OPERATING ACTIVITIES

      

Net income

   $ 467      $ 3,039      $ 3,353   

Adjustments to reconcile net income to net cash provided by (used in) operating
activities:

      

Gain on acquisition of additional equity interest in Qitian

     —          (125 )      —     

Depreciation and amortization

     4,482        1,274        877   

Depreciation for demonstration inventory

     527        402        428   

Inventory provision

     209        215        80   

Provision for (recovery of) doubtful accounts

     895        445        (29 ) 

Write off of accounts receivable

     —          167        —     

Write off of inventory

     109        —          —     

Provision for other current assets

     351        —          —     

Loss on disposal of property and equipment

     —          16        32   

Deferred income taxes

     (1,783 )      (1,140 )      89   

Stock based compensation

     1,660        968        1,224   

Share of profits of unconsolidated affiliates

     —          (19 )      —     

Imputed interest expense on notes payable

     787        —          —     

Changes in operating assets and liabilities, net of effects of acquisition:

      

Restricted cash

     (4,774 )      (69 )      1,256   

Accounts receivable

     (4,434 )      15,022        (2,009 ) 

Receivables from affiliates

     (588 )      1,510        (2,896 ) 

Inventories

     (795 )      3,715        (10,608 ) 

Other current assets and other assets

     2,650        2,295        (2,631 ) 

Accounts payable, accrued expenses, other current liabilities and deferred
revenue

     (24,145 )      (7,860 )      6,291   

Payable to affiliates

     803        (14,978 )      1,177   

Long term accrued liabilities

     479        —          —     

Income taxes payable

     (827 )      666        220      

 

 

   

 

 

   

 

 

 

Net cash provided by (used in) operating activities

     (23,927 )      5,543        (3,146 ) 

INVESTING ACTIVITIES

      

Acquisition of Alma, less cash acquired

     (190,962 )      —          —     

Acquisition of Qitian, less cash acquired

     —          (187 )      —     

Acquisition of noncontrolling interest in Qitian

     (166 )      —          —     

Acquisition of Laishi, less cash acquired

     548        —          —     

Proceeds from sale of short-term investments

     2,162        —          —     

Purchase of noncontrolling interest in STT

     —            (6,088 ) 

Proceeds from disposal of property and equipment

     —          59        —     

Reduction in cash due to Qitian deconsolidation

     —          —          (29 ) 

Deposit received from FosunPharma

     —          —          20,000   

Refund of deposit received from FosunPharma

     —          —          (20,000 ) 

Purchases of property and equipment

     (2,221 )      (525 )      (2,605 )    

 

 

   

 

 

   

 

 

 

Net cash used in investing activities

     (190,639 )      (653 )      (8,722 ) 

FINANCING ACTIVITIES

      

Proceeds from debts

     176,796        7,474        —     

Repayment of debts

     (94,591 )      (2,621 )      (633 ) 

Issuance of shares

     41,487        —          —     

Proceeds from issuance of notes payable

     94,416        —          —        

 

 

   

 

 

   

 

 

 

Net cash provided by (used in) financing activities

     218,108        4,853        (633 ) 

Effect of foreign exchange rate changes on cash and cash equivalents

     589        209        312      

 

 

   

 

 

   

 

 

 

Net increase (decrease) in cash and cash equivalents

     4,131        9,952        (12,189 ) 

Cash and cash equivalents at beginning of year

     32,977        23,025        35,214      

 

 

   

 

 

   

 

 

 

Cash and cash equivalents at end of year

   $ 37,108      $ 32,977      $ 23,025      

 

 

   

 

 

   

 

 

 

Supplemental disclosures of cash flow information:

      

Cash paid for interest

   $ 1,183      $ 174      $ 157   

Cash paid for income taxes

   $ 3,840      $ 1,053      $ 4,575   

Non-cash investing and financing activities consist of the following:

      

Property and equipment additions included in accounts payable

   $ 797      $ 11      $ 15   

Interest expenses accrual in accrued expenses

   $ 348      $ 38      $ —     

Acquisition of equity interests of Qitian and Laishi included in accrued
expenses and other payables

   $ 1,929      $ —        $ —     

The accompanying notes are an integral part of these consolidated financial
statements.

 

7



--------------------------------------------------------------------------------

CHINDEX MEDICAL LIMITED

NOTES TO CONSOLIDATED FINANCIAL STATEMENTS

December 31, 2013

1. BACKGROUND AND ORGANIZATION

Chindex Medical Limited (“CML” or “the Company”) is a joint venture that was
formed effective at the close of business on December 31, 2010, and it commenced
operations on January 1, 2011. CML was formed by Shanghai Fosun Pharmaceutical
(Group) Co., Ltd. (“FosunPharma”), a leading manufacturer and distributor of
western and Chinese medical devices throughout China and in export markets, and
by Chindex International, Inc. (“Chindex”), an American distributor of medical
products and provider of healthcare services in China. Upon formation,
FosunPharma through its wholly owned subsidiary, Ample Up Limited (“Ample Up”),
held a 51% controlling equity interest in CML, while Chindex held a 49% equity
interest in CML.

On May 27, 2013, the Company acquired Alma Lasers, Inc. (“Alma”), a leading
global medical energy-based aesthetic device manufacturer headquarted in Israel,
with a comprehensive product offering and international sales network (see Note
3).

In order to help fund the acquisition by CML of its interest in Alma,
FosunPharma through Ample Up invested $41,487,000 in cash into CML for
additional equity in CML. Following such investment, Chindex and FosunPharma
agreed that the equity interests should be adjusted to 70% for FosunPharma and
30% for Chindex.

Business

CML is focused on R&D, manufacturing and distribution of its manufactured
products in global markets as well as distribution services of certain medical
devices in China and Hong Kong markets.

During the three years ended December 31, 2013, the R&D and manufacturing
operations of CML originating from the FosunPharma medical device companies
were:

 

  •   Shanghai Transfusion Technology (“STT”), a manufacturer and distributor of
devices for the collection of blood

 

  •   Huaiyin, a manufacturer and exporter of sutures and surgical blades

 

  •   Foshion Dental and Fuji Dental (90%-owned), distributors and contract
manufacturers of dental materials and equipment.

During the three years ended December 31, 2013, the primary distribution
operations of CML in China and Hong Kong in the following areas were:

 

  •   Robotic surgical systems and instrumentation (including the Intuitive and
MAKO robotic systems)

 

  •   Ultrasound based imaging devices (distribution of Siemens and BK Medical
scanners)

 

  •   CT based imaging devices (Neurologica mobile CT)

 

  •   Aesthetic laser systems (distribution of Cutera and Candela products)

 

  •   U.S. and German government backed financing packages for a variety of
medical devices

 

8



--------------------------------------------------------------------------------

For the period from May 27 through December 31 of 2013, the R&D and
manufacturing of aesthetic medical devices of Alma were incorporated into CML.
The Alma product offerings, which are sold directly in North America and through
distributors in other global markets, incorporate light, laser, radio frequency
and ultrasonic technologies in the following primary product families:

 

  •   Accent family (body treatments)

 

  •   Harmony family (skin and vascular treatments)

 

  •   Soprano family (hair removal)

 

  •   Impact family (ultrasonic skin treatments)

 

  •   Pixel family (CO2 laser skin treatments)

 

  •   vShape family (radiofrequency skin treatments)

In addition to the medical equipment described above, CML expects to continue to
expand the breadth of its product offerings over time, by acquisitions or
strategic investments, development and manufacture of new products, and
additional distribution agreements.

Additional information on the organization, management, products and services of
the CML operating companies is available at www.chindexmedical.com.

2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES

Basis of Presentation and Use of Estimates

The accompanying consolidated financial statements have been prepared in
accordance with United States generally accepted accounting principles (“U.S.
GAAP”).

The preparation of consolidated financial statements in conformity with U.S.
GAAP requires management to make estimates and assumptions that affect the
reported amounts of assets and liabilities, disclosures of contingent assets and
liabilities at the balance sheet dates and the reported amounts of revenues and
expenses during the reporting periods. Significant estimates and assumptions
reflected in the Company’s financial statements include, but are not limited to,
revenue recognition including estimates of selling prices for allocations of
multiple-deliverable contracts, allowance for doubtful accounts, useful lives of
property, plant and equipment, inventory obsolescence, accrued expenses,
deferred tax valuation allowances, and the valuation of the Company’s acquired
tangible and intangible assets. Actual results could materially differ from
those estimates.

Consolidation

The consolidated financial statements include the accounts of the Company and
its subsidiaries. The Company does not have interests in variable interest
entities. All intercompany balances and transactions are eliminated upon
consolidation. Entities in which the Company has less than a 50 percent
ownership interest in, or does not have a controlling financial interest, but is
considered to have significant influence are accounted for using the equity
method.

 

9



--------------------------------------------------------------------------------

Foreign Currency Translation and Transactions

The Company’s subsidiaries determine their functional currencies to be the
Chinese Renminbi (“RMB”), Israeli Shekels, HongKong Dollar (“HKD”) or Euros
(“Euro”) based on the criteria of ASC Subtopic 830-10, Foreign Currency Matters,
Overall. The Company has elected to use the US dollar (“USD”) as its reporting
currency. The Company uses the monthly average exchange rate for the year and
the exchange rate at the balance sheet date to translate the operating results
and financial position, respectively. Translation differences are recorded in
accumulated other comprehensive income, a component of shareholders’ equity.

Transactions denominated in foreign currencies are translated into the
functional currency at the exchange rates prevailing on the transaction dates.
Foreign currency denominated financial assets and liabilities are remeasured at
the exchange rates prevailing at the balance sheet date. Exchange gains and
losses are included in the consolidated Statements of Net Income.

Cash and Cash Equivalents

The Company considers unrestricted cash on hand, deposits in banks, certificates
of deposit, money market funds to be cash and cash equivalents.

Restricted Cash

Short-term and long-term restricted cash represent collateral required to be
maintained pursuant to certain contractual financing arrangements the Company
has entered into with certain financial institutions. Restricted cash is not
immediately available to the Company to meet its liquidity requirements (see
Note 12).

Accounts Receivable and Allowance for Doubtful Accounts

The Company considers many factors in assessing the collectability of its
receivables due from its customers, such as age of the amounts due, the
customer’s payment history, and credit-worthiness. An allowance for doubtful
accounts is recorded in the period in which collection of the amount is no
longer considered probable. Accounts receivable balances are written off after
all collection efforts have ceased.

Prepaid Land Use Rights

Prepaid land use rights represent amounts paid for the right to use land in the
People’s Republic of China (“PRC”) and are recorded at purchase cost less
accumulated amortization. Amortization is recorded on a straight-line basis over
the term of the land use rights agreement.

Goodwill

Goodwill represents the excess of the purchase price over the amounts assigned
to the fair value of the assets acquired and the liabilities assumed of an
acquired business. The Company’s goodwill at December 31, 2013 was related to
its acquisition of Alma (Note 3). In accordance with ASC Topic 350, Goodwill and
Other Intangible Assets (“ASC 350”), recorded goodwill amounts are not
amortized, but rather are tested for impairment annually or more frequently if
there are indicators of impairment present. The Company has adopted Accounting
Standards Update No. 2011-08 (“ASU 2011-08”), Intangibles—Goodwill and Others,
pursuant to which the Company can elect to perform a qualitative assessment to
determine whether the two-step impairment testing on goodwill is necessary.

 

10



--------------------------------------------------------------------------------

The performance of the impairment test in accordance to ASC 350 involves a
two-step process. The first step of the impairment test involves comparing the
fair value of the reporting unit with its carrying amount, including goodwill.
Fair value is primarily determined by computing the future discounted cash flows
expected to be generated by the reporting unit. If the reporting unit’s carrying
value exceeds its fair value, goodwill may be impaired. If this occurs, the
Company performs the second step of the goodwill impairment test to determine
the amount of impairment loss. The fair value of the reporting unit is allocated
to its assets and liabilities in a manner similar to a purchase price allocation
in order to determine the implied fair value of the reporting unit’s goodwill.
If the implied goodwill fair value is less than its carrying value, the
difference is recognized an impairment loss.

In accordance with ASC 350, the Company assigned and assessed goodwill for
impairment at the reporting unit level. A reporting unit is an operating segment
or one level below the operating segment. As of December 31, 2013, the Company
completed its annual impairment test for goodwill using the two-step process and
no impairment loss was recognized.

Indefinite-Lived Intangible Assets

Indefinite-lived intangible assets consist of acquired Alma trademark in 2013
(Note 3) and the right to use the Chindex brand name and trademarks initially
recognized upon formation of CML (Note 10). The Company determined the useful
lives of these assets to be indefinite for there are no legal, regulatory,
contractual, competitive, economic, or other factors that would limit their
useful lives to the Company. The Company evaluates the remaining useful lives of
these assets each reporting period in accordance with ASC 350 to determine
whether events and circumstances continue to support an indefinite useful life.

The indefinite-lived intangible assets are not amortized, but are subject to
impairment testing on an annual basis or more frequently if events or changes in
circumstances indicate that it is more likely than not that the asset is
impaired. The Company has adopted ASU 2011-08, pursuant to which the Company can
elect to first assess qualitative factors to determine whether it is more likely
than not (a likelihood of more than 50%) that the fair value of the intangible
asset is less than its carrying amount. The Company elected to bypass this
option and performs quantitative tests on December 31 of each year. The
quantitative testing consists of a comparison of the fair value of the
intangible asset with its carrying amount. If the carrying amount of the
intangible asset exceeds its fair value, an impairment loss will be recognized
in an amount equal to that excess. No impairment charges were recognized in each
of the three years in the period ended December 31, 2013.

Impairment of Long-Lived Assets

The Company evaluates its long-lived assets or asset group including purchased
intangibles with finite lives for impairment whenever events or changes in
circumstances (such as a significant adverse change to market conditions that
will impact the future use of the assets) indicate that the carrying amount of a
group of long-lived assets may not be fully recoverable. In our annual review or
when these events occur, the Company evaluates the impairment by comparing the
carrying amount of the assets to future undiscounted cash flows expected to
result from the use of the assets and their eventual disposition. If the sum of
the expected undiscounted cash flows is less than the carrying amount of the
assets, the Company recognizes an impairment loss based on the excess of the
carrying amount of the asset group over its fair value, generally based upon
discounted cash flows. No impairment charges were recognized in each of the
three years in the period ended December 31, 2013.

 

11



--------------------------------------------------------------------------------

Accrued Severance Pay

The Company’s liability for severance pay to its Israeli employees arising from
the acquisition of Alma is calculated pursuant to Israeli severance pay law
based on the most recent salary of the employees multiplied by the number of
years of employment, as of the balance sheet date. Employees are entitled to one
month’s salary for each year of employment or a portion thereof. The Company’s
liability is reflected by the accrual presented in the consolidated balance
sheet and is partially funded by deposits with insurance companies. The value of
these policies is recorded as a long-term asset on the Company’s consolidated
balance sheet. The deposited funds include profits accumulated up to the balance
sheet date. The deposited funds may be withdrawn only upon the fulfillment of
the obligation pursuant to Israeli severance pay law or labor agreements. The
value of the deposited funds is based on the cash surrender value of these
policies. The severance expenses pursuant to Israeli severance pay law for the
period from May 27, 2013 until December 31, 2013 were $477,000. Accrued
severance payable was $4,635,000 as of December 31, 2013 and presented as
“Long-term accrued liabilities” in the Company’s consolidated balance sheet.

Revenue Recognition

The Company earns revenue primarily from sales of products, parts and
accessories used in healthcare services and through the sales of service and
warranty contracts. The Company primarily sells to end-users in China, North
America and Europe and to distributors throughout the world. The Company’s
customers including the distributors have no return rights. We provide
installation, standard warranty, and training services for certain of our
medical equipment and instrumentation sales. These services are normally viewed
as perfunctory to the overall arrangement and are not accounted for separately
from the equipment sale except in limited cases for certain complex surgical
systems.

From time to time, the Company sells an extended warranty together with the
medical equipment. The Company also sells multiple medical equipment and
instrumentation and products together which are delivered over a period of time.
Such arrangements are treated as multiple-element arrangements with revenue
being allocated to each unit of accounting using relative fair value method in
accordance with ASC Subtopic 605-25, Multiple-Element Arrangements (“ASC
605-25”). Revenue is allocated to each unit of accounting on a relative fair
value basis based on a selling price hierarchy. The selling price for a
deliverable is based on its vendor-specific objective evidence (“VSOE”) if
available, third party evidence (“TPE”) if VSOE is not available, or best
estimate of selling price (“BESP”) if neither VSOE nor TPE is available. The
Company determines VSOE primarily by considering the historical analysis of
stand-alone sales contract for the products where it is the vendor. The Company
determines TPE primarily through use of market stand-alone selling price
evidence obtained from the OEM of the products being valued. The Company
determines BESP by considering multiple factors including but not limited to,
competitive and market conditions, internal costs, gross margin objectives and
pricing practices. After considering all of these factors, BESP is established
using a cost-plus margin approach.

For each unit of accounting, the Company follows the four principles of Staff
Accounting Bulletin No. 104, Revenue Recognition, when persuasive evidence of an
arrangement exists, the selling price is fixed or determinable, collectability
is reasonably assured and the remaining obligations are insignificant and not
essential to functionality of the already delivered items. Revenue from product
sales to end-users and distributors is generally recognized when the title and
risk of ownership are transferred. Revenue from providing services is recognized
when services are delivered. For post-sale obligations such as training and
installation that are considered essential to the functionality of the equipment
and not accounted for as separate units of accounting, revenue from sales of
products is recognized upon the completion of such post-sale obligations.

 

12



--------------------------------------------------------------------------------

The Company recognizes revenue upon shipment for sales to its independent
third-party distributors as it has no continuing obligations subsequent to
shipment, other than replacement parts warranty coverage. The distributors are
responsible for all marketing, sales, installation, training, and warranty
services for the products. The Company does not provide price protection or
stock rotation rights to any distributors.

Costs associated with installation, training and standard warranties are
accrued.

In applicable markets, the Company collects sales tax and value added taxes from
its customers on all product sales for which the customer is not tax exempt and
remits such taxes to the appropriate governmental authorities. The Company
presents its sales tax on a net basis, and therefore, these taxes are excluded
from revenue.

Additionally, the Company evaluates revenue from the sale of equipment and
products in accordance with the provisions of ASC Subtopic 605-45, Principal
Agent Considerations (“ASC 605-45”), to determine whether such revenue should be
recognized on a gross or a net basis. Pursuant to ASC 605-45, the Company
recorded the gross amount of sales as revenue because the Company is the primary
obligor in the arrangement, the Company has credit and inventory risk and the
Company has latitude in establishing its own selling price. In certain
circumstances where the Company serves as only an agent providing logistics
services, it recognizes revenue on a net basis for the related party, not the
Company, is considered as the primary obligor and the Company does not have
general inventory risk or latitude in determining pricing. For the years ended
December 31, 2013, 2012, and 2011, the Company has recognized revenue of
approximately $306,000, $357,000 and $1,826,000, respectively, on a net basis
for its sales to a related party (see Note 21) as the Company is not the primary
obligor in these sales arrangements.

Shipping costs charged to customers are included in revenues and the associated
expense is included in cost of revenues in the consolidated Statement of Net
Income. Shipping costs charged to customers are not significant for the periods
presented.

Sales of medical equipment often require protracted sales efforts, long lead
times, contingent on customers qualifying for suitable external financing
arrangements, and other time-consuming steps. As a result of these factors
impacting the timing of orders and related revenues, and therefore our operating
results are expected to vary from period to period.

Deferred Revenue and Warranties

The Company provides its customers with the option to purchase an extended
warranty on certain equipment that it sells. We determine the deferred revenue
depending on whether the warranty is sold on a stand-alone basis or whether it
is sold as part of a multiple deliverable arrangement. For stand-alone sales of
an extended warranty, the deferred revenue is amortized on a straight-line basis
over the warranty term. In multiple deliverable arrangements, in which a
customer purchases the equipment and an extended warranty, the deferred revenue
related to the warranty is determined based on relative selling prices, and the
deferred revenue is amortized on the straight line basis over the extended
warranty term.

 

13



--------------------------------------------------------------------------------

Inventories

Inventories include raw materials, work in progress, and finished goods,
including those purchased to fill executed sales contracts, consignments and
items that were stocked for future sales, including sales demonstration units
and service parts. Inventory is recorded at its actual cost when obtained, and a
monthly weighted average cost method is used for inventory on hand or issued
from inventory. At the end of each period, the inventory is recorded at the
lower of cost or market. Inventory valuation is reviewed on a quarterly basis,
and adjustments are charged to the provision for inventory, which is a component
of cost of revenues. Demonstration inventories used for equipment sales under
the Company’s distribution agreements in China and Hong Kong are depreciated
over their useful life of five years. Demonstration inventories for direct sales
operation in North America are not depreciated since the market for used
demonstration inventories is active and Alma usually sells them in high gross
margin.

Property and Equipment

Property and equipment are stated at historical cost. The costs of additions and
improvements are capitalized, while maintenance and repairs are charged to
expense as incurred. Depreciation is computed on the straight line method over
the estimated useful lives of the related assets. Buildings are depreciated over
40 years. Useful lives for office equipment, vehicles and furniture and fixtures
range from 3 to 7 years. Leasehold improvements are amortized on the
straight-line method over the shorter of the estimated useful lives of the
improvements or the lease term.

Property, plant and equipment that are purchased or constructed which require a
period of time before the assets are ready for their intended use are accounted
for as construction-in-progress. Construction-in-progress is recorded at
acquisition cost, including installation costs and associated interest costs.
Construction-in-progress is transferred to specific property and equipment
accounts and commences depreciation when these assets are ready for their
intended use. The capitalization of interest costs, if any, commences when
expenditures for the asset have been made, activities that are necessary to get
the asset ready for its intended use are in progress and interest cost is being
incurred. The capitalization period ends when the asset is substantially
complete and ready for its intended use.

Business Combinations

The Company accounts for its business combinations using the purchase method of
accounting in accordance with ASC topic 805: Business Combinations (“ASC 805”).
The purchase method of accounting requires that the consideration transferred to
be allocated to the assets, including separately identifiable assets and
liabilities the Company acquired, based on their estimated fair values. The
consideration transferred of an acquisition is measured as the aggregate of the
fair values at the date of exchange of the assets given, liabilities incurred,
and equity instruments issued as well as the contingent considerations and all
contractual contingencies as of the acquisition date. The costs directly
attributable to the acquisition are expensed as incurred. Identifiable assets,
liabilities and contingent liabilities acquired or assumed are measured
separately at their fair value as of the acquisition date, irrespective of the
extent of any noncontrolling interests. The excess of (i) the total of cost of
acquisition, fair value of the noncontrolling interests and acquisition date
fair value of any previously held equity interest in the acquiree over (ii) the
fair value of the identifiable net assets of the acquiree, is recorded as
goodwill. If the cost of acquisition is less than the fair value of the net
assets of the subsidiary acquired, the difference is recognized directly in
earnings.

In a business combination achieved in stages, the Company remeasures its
previously held equity interest in the acquiree immediately before obtaining
control at its acquisition-date fair value and the re-measurement gain or loss,
if any, is recognized in earnings.

The determination and allocation of fair values to the identifiable assets
acquired, liabilities assumed and noncontrolling interests is based on various
assumptions and valuation methodologies requiring considerable judgment from
management. The most significant variables in these valuations

 

14



--------------------------------------------------------------------------------

are discount rates, terminal values, the number of years on which to base the
cash flow projections, as well as the assumptions and estimates used to
determine the cash inflows and outflows. The Company determines discount rates
to be used based on the risk inherent in the related activity’s current business
model and industry comparisons. Terminal values are based on the expected life
of assets, forecasted life cycle and forecasted cash flows over that period.

Research and Development Costs

The Company’s research and development expenses consist of salaries and other
personnel-related expenses, including materials used and other overhead expenses
incurred in connection with the design and development of our products. The
Company also expenses costs associated with pre-clinical and early clinical
development directly related to bringing its products to market. The Company
expenses all of its research and development costs as incurred.

Leases

Leases are classified at the inception date as either a capital lease or an
operating lease. The Company did not enter into any leases whereby it is the
lessor for any of the periods presented. As the lessee, a lease is a capital
lease if any of the following conditions exists: a) ownership is transferred to
the lessee by the end of the lease term, b) there is a bargain purchase option,
c) the lease term is at least 75% of the property’s estimated remaining economic
life, or d) the present value of the minimum lease payments at the beginning of
the lease term is 90% or more of the fair value of the leased property to the
lessor at the inception date. A capital lease is accounted for as if there was
an acquisition of an asset and an incurrence of an obligation at the inception
of the lease. All other leases are accounted for as operating leases wherein
rental payments are expensed on a straight-line basis over the periods of their
respective lease terms. The Company leases office spaces and spaces for
distribution and manufacturing operations under operating lease agreements. Rent
holidays and escalating rent are considered in determining the straight-line
rent expense to be recorded over the lease term. The lease term begins on the
date of initial possession of the lease property for purposes of recognizing
lease expense on a straight-line basis over the term of the lease. The Company
did not entered into any capital leases.

Noncontrolling Interests

Noncontrolling interests (“NCI”) are evaluated by the Company and are shown as
either a liability, temporary equity (shown between liabilities and equity) or
as permanent equity depending on the nature of the redeemable features at
amounts based on formulas specific to each entity. Generally, redeemable NCIs
that are not mandatorily redeemable are classified outside of shareholders’
equity in the Company’s consolidated balance sheets.

Net income (loss) attributable to NCIs reflects the portion of the net income
(loss) of consolidated entities applicable to the NCI shareholders in the
Company’s consolidated statements of income. The net income attributable to NCIs
is classified in the Company’s consolidated statements of income as part of
consolidated net income and deducted from total consolidated net income to
arrive at the net income attributable to the Company. For redeemable NCI
classified as temporary equity, the Company first attributes net income or loss
of the subsidiary and related dividends, if any, to the NCI pursuant to ASC
Subtopic 810-10, Consolidation Over-all (“ASC 810-10”). After that attribution,
the Company measures the redemption value at the end of each period and
determines whether any further adjustments are necessary to increase the
carrying value of redeemable NCI to the redemption value, if greater, with
offsetting debits to retained earnings.

 

15



--------------------------------------------------------------------------------

If a change in ownership of a consolidated subsidiary results in a loss of
control or deconsolidation, any retained ownership interests are remeasured with
the gain or loss reported to net earnings.

Income Taxes

The Company’s provision for income taxes is computed for each entity in the
consolidated group at applicable statutory rates based upon each entity’s income
or loss, giving effect to temporary and permanent differences.

In accordance with ASC topic 740, Income Taxes (“ASC 740”), provisions for
income taxes are based upon earnings reported for financial statement purposes
and may differ from amounts currently payable or receivable because certain
amounts may be recognized for financial reporting purposes in different periods
than they are for income tax purposes. Deferred income taxes result from
temporary differences between the financial statement amounts of assets and
liabilities and their respective tax bases. A valuation allowance reduces the
net deferred tax assets when it is more likely than not that some portion or all
of the deferred tax assets will not be realized. The Company recognizes, in its
consolidated financial statements, the impact of a tax position if that position
is not more likely than not to be sustained upon examination, based on the
technical merits of the position. It is our policy to recognize interest and
penalties related to income tax matters provision for income taxes.

Stock- Based Compensation

CML does not grant stock options or provide any other share-based payments to
its employees. However, in cases where employees of Chindex provide services to
CML, the services agreement between CML and Chindex provides that certain
compensation costs (including monetary and nonmonetary) of the specific Chindex
employees will be charged to CML, which will include the cost of stock-based
compensation on a noncash basis, if applicable. In addition, certain former
Chindex employees that are now employees of CML retained options to purchase
Chindex’s common stock. These options are remeasured to fair value at each
reporting date with an adjustment for fair value recorded to the current period
expense in order to properly reflect the cumulative expense based on the current
fair value of the vested awards over the vesting periods. These costs are
recorded in the Company’s consolidated statement of net income as selling,
general and administrative expenses with a corresponding credit to additional
paid-in capital.

Fair Value of Financial Instruments

The Company’s financial instruments include cash and cash equivalents,
restricted cash, accounts and other receivables, accounts payable, accrued
expenses, other current liabilities, short-term and long-term bank borrowings,
notes payable, and balances with related parties. Other than the long-term bank
borrowings, notes payable to third and related parties, the carrying values of
these financial instruments approximate their fair values due to their
short-term maturities. The long-term bank borrowings, notes payable to third and
related parties are recorded at amortized costs with carrying amounts
approximate their fair values for they are accreted at interest rates that
approximate market interest rates.

Comprehensive Income and Accumulated Other Comprehensive Income

Comprehensive income or loss is composed of net income and foreign currency
translation adjustments that have no tax effect.

 

16



--------------------------------------------------------------------------------

Recent Accounting Pronouncements

In February 2013, the FASB issued Accounting Standard Update No. 2013-02,
Comprehensive Income (Topic 220) (“ASU 2013-02”), a new accounting standard that
adds new disclosure requirements for amounts reclassified out of accumulated
other comprehensive income (“AOCI”). The total changes in AOCI must be
disaggregated between reclassification adjustments and current period other
comprehensive income. This new standard also requires an entity to present
reclassification adjustments out of AOCI either on the face of the income
statement or in the notes to the financial statements based on their source and
the income statement line items affected by the reclassification. This standard
is effective prospectively for the Company for interim and annual periods
beginning on January 1, 2013. The adoption of this standard did not have a
material effect on the Company’s consolidated financial statements.

In July 2013, the FASB issued Accounting Standard Update No. 2013-11,
Presentation of An Unrecognized Tax Benefit When a Net Operating Loss
Carryforward (“ASU 2013-11”), a Similar Tax Loss, or a Tax Credit Carryforward
Existed, which intends to reduce diversity in practice by providing guidance on
the presentation of unrecognized tax benefits. An entity is required to present
unrecognized tax benefits as a decrease in a net operating loss, similar tax
loss or tax credit carryforward if certain criteria are met. The determination
of whether a deferred tax asset is available is based on the unrecognized tax
benefit and the deferred tax asset that exists at the reporting date and
presumes disallowance of the tax position at the reporting date. For nonpublic
entities, the amendments are effective for fiscal years, and interim periods
within those years, beginning after December 15, 2014, with early adoption
permitted. The Company does not expect the adoption will have a material impact
on its consolidated financial statements.

3. BUSINESS COMBINATIONS IN 2013

ACQUSITION OF ALMA

On May 27, 2013 (the “acquisition date”), as part of its strategy of growth
through acquisition of medical device manufacturers, CML acquired 34.4% of
equity interest in Alma as part of a purchase by a group of buyers for
substantially all of Alma with a total acquisition price of approximately
$222.96 million in cash. The buying group, which consisted of CML, Ample Up and
Pramerica Fosun Fund, jointly established Sisram (See Note 15), which acquired
95.16% of outstanding common shares and voting interest of Alma. Alma is a
leading global medical energy-based (including lights, laser, radio frequency
and ultrasonic) device manufacturer, with a comprehensive product offering and
international sales network. Alma has developed leading R&D capabilities
globally in the medical and aesthetic equipment manufacturing field and
established a global brand in the market segment. Ample Up has pledged its
voting interest in Sisram to CML which resulted in CML holding the majority of
voting interest of Alma, allowing CML to control Alma and consolidating Alma’s
operation results since the acquisition date.

The Company accounted for the acquisition of Alma as a business combination in
accordance with ASC 805, and allocated the purchase price to assets acquired,
liabilities assumed and noncontrolling interests based on their fair values as
of the acquisition date. The excess of the purchase price allocation over those
fair values is recorded as goodwill, which is not tax deductible and represents
the estimated future value of synergies. As of December 31, 2013, there were no
changes to the recognized amount of goodwill resulting from the acquisition of
Alma.

 

17



--------------------------------------------------------------------------------

The Company recognized $1,890,000 of acquisition related costs that were
expensed in the current period. These costs are included in the consolidated
income statement in the line item entitled “Selling, general and administrative
expenses.” The revenue and net income of Alma since the acquisition date
included in the Company’s consolidated statements of income for the year ended
December 31, 2013 were $53,647,000 and $2,679,000 respectively. The finalized
purchase price allocations for the Alma acquisition included valuations of
property and equipment and the analysis of taxes.

Purchase Price Allocation

The purchase price allocation for the acquisition of Alma Lasers is as follows
(amounts in U.S. 000’s):

 

Cash and cash equivalents

     32,002   

Inventories

     17,139   

Accounts receivable, current portion of deferred income taxes and other current
assets

     27,414   

Property and equipment, net

     1,789   

Indefinite-lived trademark (Note 10)

     24,493   

Customer relationships (Note 10)

     39,895   

Technologies (Note 10)

     19,676   

Noncurrent portion of deferred income taxes and other assets

     4,012      

 

 

 

Total assets acquired

     166,420      

 

 

 

Accounts payable

     (17,113 ) 

Other current liabilities

     (20,603 ) 

Deferred tax liabilities

     (16,146 ) 

Other noncurrent liabilities

     (4,893 )    

 

 

 

Total liabilities assumed

     (58,755 )    

 

 

 

Net assets acquired

     107,665   

Redeemable NCI (Note 2)

     9,694   

Purchase consideration

     222,964      

 

 

 

Goodwill

   $ 124,993      

 

 

 

Customer relationships are amortized over the estimated useful life of 14.5
years, and technology assets are amortized over the estimated useful lives from
five to ten years.

The 4.84% noncontrolling interests in Alma have certain embedded “put rights”
that are currently exercisable and if exercised, would require the Company to
acquire the noncontrolling interests at a price based on certain multiples of
EBITDA of Alma. The noncontrolling interests in Alma also have an embedded
conversion right which allows the holders to convert the underlying shares of
Alma into a number of Sisram’s ordinary shares as determinable according to a
contractually agreed formula at any time during the period between May 27, 2013
and the fifth year anniversary of the initial public offering of Sisram’s shares
(the “Conversion Period”). Such conversion right would be deemed as
automatically exercised at the end of the Conversion Period had it not been
already exercised by then. None of the embedded put rights or the conversion
right was bifurcated and no beneficial conversion feature was recognized. The
Company classified these noncontrolling interests as temporary equity and
presented it between liability and equity in its consolidated balances sheets
under the caption of “Redeemable noncontrolling interests”. They were initially
recorded at the estimated fair value on the acquisition

 

18



--------------------------------------------------------------------------------

date. The fair value of the noncontrolling interest was estimated using the
income approach. As Alma is a private company, the fair value measurement is
based on significant inputs that are not observable in the market and thus
represents a Level 3 measurement as defined in ASC Subtopic 820-10, Fair Value
Measurement (“ASC 820-10”). The fair value estimates are based on (a) a discount
rate of 17%, (b) a terminal value based on long-term sustainable growth rate of
3%, and (c) adjustments because of the lack of control or lack of marketability
that market participants would consider when estimating the fair value of the
noncontrolling interests in Alma.

Pro Forma Information – Unaudited

The following table provides unaudited pro forma consolidated financial
information of CML for the years ended December 31, 2012 and 2013 as if the
acquisition of Alma had occurred at the beginning of the periods presented.
These pro forma results have been prepared for comparative purposes only and do
not purport to be indicative of what operating results would have been had the
acquisition actually taken place on the date indicated. The pro forma
adjustments are based on available information and certain assumptions the
management believes to be reasonable.

(Amounts in USD 000’s)

 

     Year ended
December 31, 2013      Year ended
December 31, 2012  

Revenue

   $ 193,716       $ 211,820   

Income before income taxes

     8,075         20,575   

Net income

     6,705         15,798   

These amounts have been calculated after applying the Company’s accounting
policies and adjusting the results of Alma to reflect the recurring finance
costs for additional borrowings as part the acquisition that would have been
incurred and the additional depreciation and amortization that would have been
charged assuming the fair value adjustments to the acquired assets had been
applied on January 1, 2012, together with the consequential tax effects.

OTHER ACQUISITIONS

The Company also completed other acquisitions during 2013, each of which met the
definition of a business combination and was accounted for using the acquisition
method under ASC805. These acquisitions were insignificant both individually and
in aggregate; therefore, neither the results of operations of acquired business
nor pro forma results of the Company were presented.

4. DISTRIBUTION TERMINATION FEE

During 2011, a U.S. manufacturer of medical devices for women’s health (the
“Manufacturer”), notified CML that it intended to develop its own sales force in
China and would therefore terminate the existing distribution relationship with
CML. As a result, during 2012, CML and the Manufacturer entered into
negotiations to terminate the distributor arrangement and to arrange for CML to
provide transition services that would assist the Manufacturer in assuming the
existing obligations for regulatory matters, customer relationships, warranty
and service obligations and related matters. The parties agreed that the
termination fee would be $4,000,000 upon completion of

 

19



--------------------------------------------------------------------------------

the services by CML. On December 28, 2012, the parties agreed that the
transition services requested by the Manufacturer had been completed, the
closing documents were signed and the cash for the termination fee was paid by
the Manufacturer to CML.

The agreements provided that CML would be paid the $4,000,000 in exchange for
its transition services. The agreements also provided for a non-compete
arrangement for a three-year period, beginning on December 28, 2012. The Company
analyzed the agreements to consider whether the fee should be separated into two
components, one for the transition services and one for the non-compete
arrangement. The Company performed a valuation analysis of the covenants not to
compete and concluded that the value of the non-compete agreements were de
minimis due to the low probability that the Company could negotiate and
implement a new distributor relationship with one of the few remaining
manufacturers in the same market within the non-compete period as well as the
low probability that a new and effective sales force could be developed by the
Company within the non-compete period. Accordingly the entire $4,000,000 was
allocated to the transition services. Since the transition services were fully
performed in 2012, the entire $4,000,000 was recognized as distributor fee
income in 2012. After taking into account transaction fees, the Company
recognized $3,698,000 as a distribution termination fee.

5. INVESTMENTS

The Company’s short-term investments as of December 31, 2012 include
available-for-sale securities at fair value of $2,162,000 of government bonds
issued by M&T Bank, a large U.S. financial institution, with fixed interest rate
of 0.02%. The Company’s short-term investments are recorded at fair value. Both
the realized gain/loss from the sale of the securities during 2013 and the
difference between fair value and amortized cost as of December 31, 2012 were de
minimis.

(in thousands of U.S. Dollars)

 

     December 31, 2013      December 31, 2012  

Current investments:

     

U.S. government bonds

   $ —         $ 2,162      

 

 

    

 

 

 

Total current investments

   $ —         $ 2,162      

 

 

    

 

 

 

6. ACCOUNTS RECEIVABLE

(in thousands of U.S. Dollars)

 

     December 31, 2013     December 31, 2012  

Accounts receivables - commercial sales

   $ 17,355      $ 19,567   

Accounts receivables - government secured sales

     6,018        1,535   

Accounts receivables - Alma

     21,956        —        

 

 

   

 

 

 

Total accounts receivables

     45,329        21,102   

Less: Reserve for uncollectible accounts

     (3,016 )      (2,121 )    

 

 

   

 

 

 

Net accounts receivable

   $ 42,313      $ 18,981      

 

 

   

 

 

 

CML facilitates government-secured sales contracts to help hospitals in China
finance their purchases of medical equipment. CML serves as a facilitator only,
it does not borrow or loan money related to these projects and it does not
guarantee any of the government-secured financing. In the past, such financing
has included loans and loan guarantees from the U.S. Export-Import Bank and the
German KfW Development Bank as well as commercial financing that was guaranteed
by the Chinese Government but without foreign government participation.

 

20



--------------------------------------------------------------------------------

7. INVENTORIES, NET

(in thousands of U.S. Dollars)

 

     December 31, 2013      December 31, 2012  

Inventories, net, consist of the following:

     

Merchandise and finish goods inventory, net

   $ 26,096       $ 20,423   

Consignment inventory, net

     553         404   

Demonstration inventory, net

     3,901         1,339   

Raw materials

     10,151         2,338   

Work in process

     3,655         2,028   

Spare parts, net

     2,404         2,400      

 

 

    

 

 

     $ 46,760       $ 28,932      

 

 

    

 

 

 

During the year ended December 31, 2013, 2012 and 2011, the Company recognized
$845,000, $617,000 and $508,000 in cost of revenues for inventory valuation,
which included amortization of demonstration inventory of $527,000, $402,000 and
$428,000, respectively, provisions for obsolete or slow-moving inventories of
$209,000, $215,000 and $80,000, respectively, and inventory write off of
$109,000, nil and nil, respectively .

8. INVESTMENT IN UNCONSOLIDATED AFFILIATE

As of December 31, 2012, investment in unconsolidated affiliate consisted of a
40% equity interest in Suzhou Laishi (“Laishi”), a small manufacturing company
in China. In September 2013, after assessing the future business strategy of the
group, CML acquired 60% equity interest in Laishi for a total consideration of
approximately $1,663,000, which increased its ownership interest to 100%. As a
result of its controlling financial interest in Laishi, CML consolidated Laishi,
effective from September 2013, the acquisition date. The assets and liabilities
of Laishi were recorded at fair value, based on an independent valuation. Both
the gain/loss resulting from the distinguishment of the investment and the
goodwill resulting from the acquisition of Laishi were inconsequential.

 

21



--------------------------------------------------------------------------------

9. PROPERTY AND EQUIPMENT, NET

(in thousands of U.S. Dollars)

 

     December 31, 2013     December 31, 2012  

Property and equipment, net consists of the following:

    

Buildings

   $ 10,093      $ 8,741   

Plant and machinery

     7,475        4,860   

Office equipment and furniture

     4,344        3,084   

Vehicles

     933        820   

Construction in progress

     35        3   

Leasehold improvements

     769        460      

 

 

   

 

 

       23,649        17,968   

Less: accumulated depreciation and amortization

     (8,331 )      (6,728 )    

 

 

   

 

 

     $ 15,318      $ 11,240      

 

 

   

 

 

 

Construction in progress relates to development projects underway in a
manufacturing subsidiary in China. There was no capitalized interest recorded in
both periods, as the amount would have been immaterial.

Depreciation and amortization expense for property and equipment for the year
ended December 31, 2013, 2012 and 2011 were $1,603,000, $1,198,000 and $877,000,
respectively.

10. ACQUIRED INTANGIBLE ASSETS, NET

(in thousands of U.S. Dollars)

 

          As of December 31, 2013      As of December 31, 2012        Life   
Basis      Accumulated
Amortization     Net      Basis      Accumulated
Amortization      Net  

Customer relationships

   14.5 years    $ 39,895       $ (1,605 )    $ 38,290       $ —         $ —  
      $ —     

Alma trademark

   Indefinite life      24,493         —          24,493         —           —  
        —     

Technology - Core and Surgical

   10 years      18,594         (1,085 )      17,509         —           —     
     —     

Technology - Quantel

   5 years      1,082         (125 )      957         —           —          
—           

 

 

    

 

 

   

 

 

    

 

 

    

 

 

    

 

 

 

Subtotal - Alma intangibles

        84,064         (2,815 )      81,249         —           —           —  
  

Chindex trademark

   Indefinite life      4,457         —          4,457         4,457         —  
        4,457         

 

 

    

 

 

   

 

 

    

 

 

    

 

 

    

 

 

 

Total acquired intangibles

      $ 88,521       $ (2,815 )    $ 85,706       $ 4,457       $ —         $
4,457         

 

 

    

 

 

   

 

 

    

 

 

    

 

 

    

 

 

 

11. PREPAID LAND USE RIGHTS AND OTHER ASSETS

(in thousands of U.S. Dollars)

 

     December 31, 2013     December 31, 2012  

Prepaid land use right

   $ 2,057      $ 1,458   

Less: prepaid land use rights amortization

     (273 )      (209 )    

 

 

   

 

 

       1,784        1,249   

Other assets

     4,898        733      

 

 

   

 

 

     $ 6,682      $ 1,982      

 

 

   

 

 

 

The prepaid land use rights are being amortized on a straight-line basis over
the term of each land use rights, from 48 to 50 years.

 

22



--------------------------------------------------------------------------------

12. DEBTS

The Company’s short-term and long-term debt balances are (in thousands of U.S.
Dollars):

 

     December 31, 2013      December 31, 2012        Short term      Long term  
   Short term      Long term  

Bank of China Limited - Singapore Branch

   $ 80,000       $ —         $ —         $ —     

Bank of China Limited - Qingpu Branch

           796      

Bank of China Limited - Minhang Branch

     1,968         —           1,909         —     

Bank of Beijing - Shanghai Branch

     4,921         —           4,773         —     

Wing Lung Bank

     3,312         —           —           —     

China Merchants Bank - Waigaoqiao Branch

     812         —           —           —     

Bank of Ningbo - Suzhou Branch

     246         402         159         —     

Wells Fargo EXIM Line of Credit

     266         —           —           —        

 

 

    

 

 

    

 

 

    

 

 

     $ 91,525       $ 402       $ 7,637       $ —        

 

 

    

 

 

    

 

 

    

 

 

 

Bank loan

As of December 31, 2013, the Company has a loan from Bank of China for $80
million with an interest rate of 2.44% per annum, and the term of the loan is
from November 5, 2013 to April 17, 2014. The Company has a loan from Bank of
China for RMB 12 million ($1,968,000) with an interest rate of 6.00% per annum,
and the repayment is divided into two equal parts of RMB 6 million each, with
one part of the loan having a term from September 23, 2013 to September 22,
2014, and the second part having a term from July 19, 2013 to July 18, 2014. The
Company has a loan from Wing Lung Bank for $3.3 million with an interest rate of
1.7% per annum, and the term of the loan is from May 20, 2013 to May 2, 2014.
The Company has a loan from Bank of Beijing for RMB 30 million ($4,921,000) with
an interest rate of 6.00% per annum, and the term of the loan is from
December 23, 2013 to December 23, 2014. The Company has a loan from China
Merchants Bank for RMB 4.95 million ($812,000) with an interest rate of
6.72% per annum, and the term of the loan is from October 15, 2013 to April 15,
2014. The Company has a loan from Bank of Ningbo for RMB 2.45 million ($402,000)
with an interest rate of 7.20% per annum, and the term of the loan is from
July 24, 2013 to June 25, 2015, and the Company also has a loan from Bank of
Ningbo for RMB 1.5 million ($246,000) with an interest rate of 6.31% per annum,
and the term of the loan is from December 3, 2013 to December 2, 2014.

As of December 31, 2012, the Company has a loan from Bank of China for RMB
12 million ($1,908,000) with an interest rate of 6.00% per annum which is
collateralized by the five company buildings, and the repayment is divided into
two equal parts of RMB 6 million each, with one part of the loan having a term
from August 8, 2012 to August 7, 2013, and the second part having a term from
September 24, 2012 to September 25, 2013. The Company has a loan from Bank of
China for RMB 5 million ($796,000) with an interest rate of 7.54% per annum, and
the term of the loan is from February 17, 2012 to February 15, 2013. The Company
has a loan from Bank of Beijing for RMB 30 million ($4,773,000) with an interest
rate of 6.00% per annum, and the term of the loan is from December 28, 2012 to
December 28, 2013. The Company has a loan from Bank of Ningbo for RMB 1 million
($159,000) with an interest rate of 7.20% per annum, and the term of the loan is
from June 23, 2012 to June 12, 2013.

 

23



--------------------------------------------------------------------------------

Line of credit

CML has a $4,750,000 credit facility with Wells Fargo Bank. The borrowings under
that credit facility bear interest at 1.75% over the one-month London Interbank
Offered Rate (LIBOR). As of December 31, 2013, there is $266,000 outstanding
loan balance under the facility expiring in June 2014. Balances outstanding
under the facility are payable on demand, fully secured and collateralized by
China Merchants Bank’s $5 million letter of credit underwritten by Fosun Pharma.

Debt Payments Schedule and Restricted Cash

The following table sets forth the Company’s debt obligations as of December 31,
2013:

(in thousands of U.S. Dollars)

 

     Total      2014      2015      2016      2017      2018      Thereafter  

Bank loan

   $ 91,927       $ 91,525       $ 402       $ —         $ —         $ —        
$ —        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total

   $ 91,927       $ 91,525       $ 402       $ —         $ —         $ —        
$ —        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Restricted cash of $6,252,000 and $1,478,000 as of December 31, 2013 and 2012,
consists of $2,761,000 and $1,466,000 for collateral for performance bonds
issued in connection with the execution of certain contracts for the supply of
medical equipment. Such bonds are fully collateralized and are required to be
effective for the duration of the product warranty period under the applicable
contracts.

13. ACCRUED EXPENSES AND OTHER CURRENT LIABILITIES

Accrued expenses and other current liabilities consist of the following:

(in thousands of U.S. Dollars)

 

     December 31, 2013      December 31, 2012  

Accrued expenses:

     

Accrued expenses- goods received not invoiced

   $ 7,244       $ 4,680   

Accrued compensation

     6,682         4,123   

Accrued expenses- other

     3,312         2,970   

Accrued taxes payable other than income tax

     676         768   

Customer deposits

     4,184         2,201   

Other current liabilities

     6,156         3,376      

 

 

    

 

 

     $ 28,254       $ 18,118      

 

 

    

 

 

 

 

24



--------------------------------------------------------------------------------

14. DEFERRED REVENUE

(in thousands of U.S. Dollars)

 

     December 31, 2013      December 31, 2012        Short term      Long term  
   Short term      Long term  

Deferred revenue, service contract and extended warranty

   $ 3,438       $ 594       $ 2,461       $ 718      

 

 

    

 

 

    

 

 

    

 

 

 

The Company provides its customers with the option to purchase the extended
warranty on certain equipment that it sells. The amount of deferred revenue
depends on whether the warranty sold on a stand-alone basis or whether is sold
as part of multiple deliverable arrangements. For stand-alone sales of the
extended warranty, the deferred revenue is amortized on the straight line basis
over the warranty term. In multiple deliverable arrangements, in which a
customer purchases the equipment and extended warranty, the deferred revenue
related to the warranty determined based on relative selling prices, and the
deferred revenue is amortized on the straight line basis over the warranty term.

15. STOCKHOLDERS’ EQUITY

Ordinary Stock and Stockholders’ Agreement

CML was incorporated as a limited liability company under the Hong Kong
Companies Ordinance. The authorized capital is HK$200 million divided into two
classes, designated as 10 million “A” ordinary shares of HK$10 each and
10 million “B” ordinary shares of HK$10 each. As of December 31, 2013,
17,150,000 Class A ordinary shares and 7,350,000 Class B ordinary shares have
been issued and are outstanding. The Class A shares have been issued to Ample Up
Limited, a Hong Kong subsidiary of FosunPharma. The Class B ordinary shares have
been issued to Chindex Medical Holdings (BVI) Limited, a subsidiary of Chindex.
The rights and power of the shareholders are enumerated in the stockholders’
agreement. The Class A shares and Class B shares have equal voting rights with
each share having one vote and equal economic rights in matters of dividend
distribution and liquidation.

Statutory Reserve

Under PRC law, the PRC subsidiaries of the Company are required to provide for
certain statutory reserves, namely a general reserve, an enterprise expansion
fund and a staff welfare and bonus fund. The entities are required to allocate
at least 10% of their after tax profits on an individual company basis as
determined under PRC GAAP to the general reserve and have the right to
discontinue allocations to the general reserve if such reserve has reached 50%
of registered capital. Appropriations to the enterprise expansion fund and staff
welfare and bonus fund are at the discretion of the board of directors of the
entity. These reserves can only be used for specific purposes and are not
transferable to the Company in the form of loans, advances, or cash dividends.
As of December 31, 2013 and 2012, the Company’s PRC Subsidiaries had
appropriated $2,155,000 and $1,928,000, respectively, in its statutory reserves.

Noncontrolling Interests

As of December 31, 2012, all of the subsidiaries of CML were wholly owned, with
the exception of Fuji Dental, which was 90% owned by CML, and Suzhou Qitian
(“Qitian”), which

 

25



--------------------------------------------------------------------------------

was 66.67% owned by CML. In September 2013, CML acquired the remaining 33.33%
equity interest in Qitian for a cash consideration of $548,000. Qitian became a
wholly owned subsidiary and the acquisition was accounted for as an equity
transaction with no gain/loss recognized.

As of December 31, 2013, all of the subsidiaries of CML are wholly owned, with
the exception of Fuji Dental which is 90% owned, and with the exception of
Sisram which is 36.17% owned.

Stock-Based Compensation

Since CML formation, certain former employees of Chindex became employees of CML
and certain employees of Chindex provide services to CML under a services
agreement between the companies. Certain of these employees have been awarded
equity compensation in the form of stock options or restricted stock grants from
Chindex International Inc. These costs are recorded in the Company’s
consolidated statement of operations as selling, general and administrative
expenses with a corresponding credit to additional paid-in capital. For the
years ended December 31, 2013, 2012 and 2011, stock-based compensation charged
to CML by Chindex International, Inc. for CML employees was $620,000, $147,000
and $311,000, and for nonemployees was $1,040,000, $821,000 and $913,000,
respectively.

16. INCOME TAXES

Income before income taxes for the years ended December 31, 2013, 2012 and 2011
was composed of the following (in thousands of U.S. Dollars):

 

     December 31, 2013     December 31, 2012     December 31, 2011  

People’s Republic of China (PRC)

   $ 4,440      $ 6,712      $ 2,088   

Non-PRC

     (2,742 )      (3,094 )      2,859      

 

 

   

 

 

   

 

 

 

Total

     1,698        3,618        4,947      

 

 

   

 

 

   

 

 

 

For the years ended December 31, 2013, 2012 and 2011, the provision for income
taxes consists of the following (in thousands of U.S. Dollars):

 

     December 31, 2013     December 31, 2012     December 31, 2011  

Current:

      

PRC

   $ 1,223      $ 1,632      $ 1,157   

Non-PRC

     1,791        87        348      

 

 

   

 

 

   

 

 

 

Total current

     3,014        1,719        1,505   

Deferred:

      

PRC

     (207 )      (1,284 )      78   

Non-PRC

     (1,576 )      144        11      

 

 

   

 

 

   

 

 

 

Total deferred

     (1,783 )      (1,140 )      89      

 

 

   

 

 

   

 

 

 

Total provision

   $ 1,231      $ 579      $ 1,594      

 

 

   

 

 

   

 

 

 

 

26



--------------------------------------------------------------------------------

For the years ended December 31, 2013, 2012 and 2011, the provision for income
taxes differs from the amount computed by applying the PRC statutory income tax
rate to the Company’s income from operations before income taxes as follows:

 

     December 31, 2013     December 31, 2012     December 31, 2011  

Income tax expense at the China statutory rate

     25.0 %      25.0 %      25.0 % 

Foreign rate differentials

     23.9 %      15.1 %      (9.9 )% 

Change in valuation allowance

     36.0 %      -37.3 %      8.7 % 

Other permanent differences

     -12.4 %      13.2 %      8.4 %    

 

 

   

 

 

   

 

 

       72.5 %      16.0 %      32.2 %    

 

 

   

 

 

   

 

 

 

Deferred income taxes reflect the net tax effects of the temporary differences
between the carrying amounts of the Company’s assets and liabilities for
financial reporting purposes and the amounts used for income tax purposes.
Significant components of the Company’s deferred tax assets and liabilities are
as follows as of December 31, 2013 and 2012 (in thousands of U.S. Dollars):

 

     December 31, 2013     December 31, 2012  

Deferred tax assets, net:

    

Allowance for doubtful accounts

   $ 1,186      $ 316   

Inventory

     1,005        827   

Accrued expenses

     1,280        715   

R&D expenses

     1,019        —     

Net operating loss carryforwards

     2,289        321   

Other

     (149 )      37      

 

 

   

 

 

       6,630        2,216   

Valuation allowance

     (1,088 )      (451 )    

 

 

   

 

 

 

Deferred tax assets, net of valuation allowance

   $ 5,542      $ 1,765      

 

 

   

 

 

 

Deferred tax liabilities:

    

Depreciation and amortization

     (16,331 )      (808 )    

 

 

   

 

 

 

Total deferred tax liabilities

   $ (16,331 )    $ (808 )    

 

 

   

 

 

 

The Company has losses from China of which approximately $1.6 million will
expire between 2014 and 2018.

Management assessed the realization of its deferred tax assets throughout each
of the quarters of the year ended December 31, 2013. Management records a
valuation allowance when it determines based on available positive and negative
evidence, that it is more likely than not that some portion or all of its
deferred tax assets will not be realized. The valuation allowance as of
December 31, 2013, 2012 and 2011 was $1,088,000, $451,000 and $1,855,000,
respectively.

The new PRC Corporate Income Tax Law published in 2007 imposes a 10% withholding
income tax, subject to reduction based on tax treaty where applicable, for
dividends distributed by a foreign invested enterprise to its immediate holding
company outside China. Such dividends were exempted from PRC tax under the
previous income tax law and regulations. The foreign invested enterprise will be
subject to the withholding tax starting from January 1, 2008.

 

27



--------------------------------------------------------------------------------

As of December 31, 2013, the Group intended to reinvest permanently the retained
earnings of its PRC subsidiaries. The amount of unrecognized deferred tax
liabilities for temporary differences related to investments in foreign
subsidiaries is not determined because such a determination is not practicable.

The Company’s tax expense reflects the impact of varying tax rates in the
different jurisdictions in which it operates. It also includes changes to the
valuation allowance as a result of management’s judgments and
estimates concerning projections of domestic and foreign profitability and the
extent of the utilization of net operating loss carry forwards. As a result, we
have experienced significant fluctuations in our world-wide effective tax
rate. Changes in the estimated level of annual pre-tax income, changes in tax
laws particularly related to the utilization of net operating losses in various
jurisdictions, and changes resulting from tax audits can all affect the overall
effective income tax rate which, in turn, impacts the overall level of income
tax expense and net income.

For the foreign jurisdictions, the Company is no longer subject to local
examinations by the tax authorities for years prior to 2008.

As of December 31, 2013, the Company had no unrecognized tax benefits, nor did
it have any that would have an effect on the effective tax rate. The Company’s
policy is that it would recognize interest and penalties accrued on any
unrecognized tax benefits as a component of provision for income taxes. As of
December 31, 2013, the Company had no accrued interest or penalties related to
uncertain tax positions.

17. COMMITMENTS AND CONTINGENCIES

Leases

CML and its subsidiaries lease office space and space for distribution and
manufacturing operations under operating leases. Future minimum payments under
these noncancelable operating leases as of December 31, 2013, consist of the
following (in thousands of U.S. Dollars):

 

Year ending December 31:

  

2014

   $ 3,111   

2015

     2,937   

2016

     2,099   

2017

     1,230   

2018

     514   

Thereafter

     1,764      

 

 

 

Net minimum rental commitments

   $ 11,655      

 

 

 

Rental expense was approximately $2,832,000, $1,752,000 and $1,779,000 for the
year ended December 31, 2013, 2012 and 2011.

Legal Proceedings

 

1)

In May 2012, Alma Inc., a wholly owned subsidiary of Alma incorporated in the
United States (the “US”), was named as a defendant in an action filed by
Physicians Healthsource, Inc. alleging violations of the Telephone Consumer
Protection Act (“TCPA”) and a claim for conversion. The

 

28



--------------------------------------------------------------------------------

  claims are based on allegations that Alma Inc. sent or caused to be sent
certain unauthorized advertising faxes. The plaintiff has requested that the
matter be certified as a class action. In June 2012, Alma Inc. filed a motion to
dismiss the plaintiffs’ claims on the basis that the faxes at issue are not
advertisements under the TCPA. In response to the motion, the named plaintiff
voluntarily withdrew its conversion claim. In September 2012, the Court denied
the Company’s motion to dismiss the remaining TCPA claim, and the parties are
currently proceeding in engaged in expert discovery. The Court has not set a
date for a class certification hearing or for trail. The TCPA provides for a
potential liability per violation, which can be tripled if the conduct is found
to be willful.

 

2) On April 2013, a vendor in the US filed an action claim against Alma and its
regional sales director in the US, for lost revenues as a result of alleged
defamation and interference with the vendor. The Company believes the claim is
without merit. Nevertheless, the Company is attempting to resolve the matter in
settlement with this vendor but if not will defend vigorously against the claim.

 

3) On November 20, 2013, Syneron Medical Ltd. (“Syneron”) filed a lawsuit
against Alma that Alma’s use of the term “vShape” to describe a treatment
performed by using Alma equipment infringed trademark rights asserted by
Syneron. On December 6, 2013, Alma denied action infringed any rights held by
Syneron.

While the Company intends to defend itself vigorously from the claims made in
the aforementioned disputes, it is unable to predict the outcome of these legal
proceedings. Any potential loss as a result of these legal proceedings cannot be
reasonably estimated. As a result, the Company has not recorded a loss
contingency for any of the aforementioned claims.

18. FAIR VALUE OF FINANCIAL INSTRUMENTS

The Company adopted ASC 820-10, which defines fair value, establishes a
framework and gives guidance regarding the methods used for measuring fair
value, and expands disclosures about fair value measurements. It clarifies that
fair value is an exit price, representing the amount that would be received to
sell an asset or paid to transfer a liability in an orderly transaction between
market participants. As such, fair value is a market-based measurement that
should be determined based on assumptions that market participants would use in
pricing an asset or liability. As a basis for considering such assumptions, ASC
820 establishes a three-tier value hierarchy, which prioritizes the inputs used
in measuring fair value as follows: (Level 1) observable inputs such as quoted
prices in active markets; (Level 2) inputs other than the quoted prices in
active markets that are observable either directly or indirectly; and (Level 3)
unobservable inputs in which there is little or no market data, which require us
to develop our own assumptions. This hierarchy requires us to use observable
market data, when available, and to minimize the use of unobservable inputs when
determining fair value.

The valuations of the investment securities are obtained from a financial
institution that trades in similar securities.

 

29



--------------------------------------------------------------------------------

There were no financial instruments carried at fair value on a recurring basis
as of December 31, 2013. The following table presents the balances of investment
securities as of December 31, 2012 measured at fair value on a recurring basis
by level (in thousands of U.S. Dollars):

 

As of December 31, 2012:

                           

Description

   Total      Quoted Prices
in Active
Markets for
Identical
Assets
(Level 1)      Significant
Other
Observable
Inputs
(Level 2)      Significant
Unobservable
Inputs
(Level 3)  

Assets

           

U.S. Government Sponsored Enterprises

   $ 2,162       $ —           $ 2,162       $ —          

 

 

    

 

 

    

 

 

    

 

 

 

Total

   $ 2,162       $ —           $ 2,162       $ —          

 

 

    

 

 

    

 

 

    

 

 

 

19. CONCENTRATIONS OF RISKS

Credit Risk

Financial instruments which potentially subject the Company to concentrations of
credit risk consist primarily of cash and cash equivalents and accounts
receivables. Substantially all of the Company’s cash and cash equivalents and
restricted cash of $42.9 million at December 31, 2013 were held by ten Chinese
banks and three international banks. Of $42.9 million, $38.6 million was held by
thirteen Chinese banks, including China Merchants Bank and Bank of China, and
$4.3 million was held by six international banks, including Commerzbank of
Germany and Wells Fargo bank of the U.S.

Supplier Risk

Supplier relationships which potentially subject the Company to concentrations
of supplier risk consist primarily of relationships where supply of raw
materials may be in short supply or controlled by a limited number of channels,
pricing for commodity products subject to market fluctuations or technologies
critical to the Company’s business are substantially controlled by one supplier
with whom the Company has an exclusive, or restrictive, distribution rights. The
Company has one significant supplier, Siemens, which accounted for 14% of total
product cost of goods sold.

Currency Convertibility Risk

Some of the Company’s operating activities are transacted in RMB, which is not
freely convertible into foreign currencies. All foreign exchange transactions
take place either through the People’s Bank of China or other banks authorized
to buy and sell foreign currencies at the exchange rates quoted by the People’s
Bank of China. Approval of foreign currency payments by the People’s Bank of
China or other regulatory institutions requires submitting a payment application
form together with suppliers’ invoices, shipping documents and signed contracts.

 

30



--------------------------------------------------------------------------------

Foreign Currency Exchange Rate Risk

The functional currency of certain entities of the Company is RMB, and the
reporting currency is USD. Since July 21, 2005, RMB has been permitted by the
PRC government to fluctuate within a managed band against a basket of certain
foreign currencies. During the year ended December 31, 2013, the RMB appreciated
approximately 3% against the USD. Any significant revaluation of RMB may
materially and adversely affect the cash flows, operating results and financial
position of the Company.

20. RELATED PARTY TRANSACTIONS

CML is owned by two investors, FosunPharma and Chindex. CML uses certain
resources available from its two owners, as detailed below.

Trademrk License

Upson its formation on December 31, 2010, the Company was granted the right to
use the “Chindex” name which is utilized in the name of the joint venture,
together with related trademarks. The brand name and trademarks are owned by
Chindex, which has granted a perpetual license to the Company to use the brand
name and trademark. The trademark license was recognized as an intangible asset
upon the formation of the Company and has been recognized at its estimated fair
value of $4,457,000. The license does not require the payment of a royalty fee
unless Chindex’s interest in the Company is reduced below 30%. Since the license
is non-exclusive and terminates only upon (1) bankruptcy of the Company;
(2) violation of the terms of the license agreement; (3) breach of the minority
rights provisions in the Joint Venture Governance and Shareholders Agreement
(the “Shareholders Agreement”); or (4) the liquidation or dissolution of the
Company, the Company believes that the license would be viewed as a perpetual
license as the Company does not have the unilateral ability to terminate the
license. Thus, the intangible asset has an indefinite life for accounting
purposes, and, accordingly, will not be amortized but will be subject to
periodic reviews for potential impairment.

Services Agreement

CML and Chindex entered into a services agreement, effective on January 1, 2011.
Under the services agreement, Chindex provides advisory and support services as
requested by CML. The services include management and administrative support
services for marketing, sales and order fulfillment activities conducted in the
United States and China, order processing and exporting of goods sold to
customers in China, assistance with respect to the marketing of products sold in
China by CML, analysis of sales opportunities and other assistance including
services such as payroll, database administration, internal auditing, accounting
and finance that will assist CML in carrying out its activities in the United
States and China. In 2013, 2012 and 2011, the service expenses charged by
Chindex to CML were $3,385,000, $3,463,000 and $3,451,000, respectively. Trade
payables under certain distribution agreements are guaranteed by Chindex.

Lease Agreements

CML leases office space in Beijing from a real estate company affiliated with
FosunPharma. In 2013, 2012 and 2011, rent expense for this building was
$700,000, $835,000 and $579,000, respectively.

Long-term Notes Payable

Sisram has interest-free long-term notes payable with a total amount of $88
million in carrying amount (nominal amount of $94.4 million, interest free) and
a term from May 2013 to April 2018. Of the $88 million, $44 million (nominal
amount of $44.4 million, interest free) is payable to Ample Up, and $44 (nominal
amount of $50.0 million, interest free) million is payable to Pramerica Fosun
Fund, a shareholder of Sisram.

 

31



--------------------------------------------------------------------------------

Guarantee by FosunPharma

FosunPharma provided guarantee on a $80 million loan to Sisram Medical Ltd., to
facilitate the acquisition of Alma Lasers Ltd.

Transactions with Affiliates and Balances to/from Affiliates

Transactions with affiliated companies outside CML in 2013, 2012 and 2011 were
as follows:

(in thousands of U.S. Dollars)

 

     December 31, 2013      December 31, 2012      December 31, 2011  

Sales to affiliates

        

FosunPharma - Laishi

   $ 736       $ 1,217       $ 521   

Chindex

     306         357         1,826      

 

 

    

 

 

    

 

 

 

Total

   $ 1,042       $ 1,574       $ 2,347      

 

 

    

 

 

    

 

 

 

Purchases from affiliates

        

FosunPharma - Laishi

   $ 2,198       $ 771       $ 3,420   

Chindex

     3,385         3,463         3,451      

 

 

    

 

 

    

 

 

     $ 5,583       $ 4,234       $ 6,871      

 

 

    

 

 

    

 

 

 

Balances with affiliated companies as of December 31, 2013 and 2012 were as
follows:

(in thousands of U.S. Dollars)

 

     December 31, 2013      December 31, 2012      December 31, 2011  

Receivables from affiliates

        

FosunPharma

   $ 3       $ 3       $ 3   

Chindex

     1,971         1,383         2,893      

 

 

    

 

 

    

 

 

 

Total

   $ 1,974       $ 1,386       $ 2,896      

 

 

    

 

 

    

 

 

 

Payable to affiliates

        

FosunPharma

   $ —         $ —         $ 6,168   

Chindex

     2,967         2,164         10,974      

 

 

    

 

 

    

 

 

     $ 2,967       $ 2,164       $ 17,142      

 

 

    

 

 

    

 

 

 

21. EMPLOYEE BENEFIT PLANS

The full-time employees of the Company’s PRC subsidiaries are entitled to staff
welfare benefits including medical care, housing fund, pension benefits and
unemployment insurance, which

 

32



--------------------------------------------------------------------------------

are governmental mandated defined contribution plans. These entities are
required to accrue for these benefits based on certain percentages of the
employees’ respective salaries, subject to certain ceilings, in accordance with
the relevant PRC regulations, and make cash contributions to the state-sponsored
plans out of the amounts accrued. The Company is required to make contributions
to the plan based on certain percentages of employees’ salaries. The total
expenses for the plan were $2,825,000, $2,801,000, and $2,718,000 respectively,
for the years ended December 31, 2013, 2012, and 2011.

For Israeli employees, the Company contributes 5% of employee wages to an
insurance company to be held for investment.

The Company maintains a defined contribution 401(k) Plan covering certain
eligible U.S. employees. Contributions to the plan by the Company are equal to
100% of the first 4% of employee contributions.

For employees of the Germany based subsidiary, the Company contributes 9.45% of
employee wages to an insurance company to be held for investment.

22. SUBSEQUENT EVENTS

Subsequent events have been evaluated through March 14, 2014, which was also the
date that the financial statements were available to be issued.

Merger Agreement of CML’s Shareholders

On February 17, 2014, CML’s shareholders, FosunPharma and Chindex, together with
the private equity investment firm TPG, announced a Merger Agreement. Under the
terms of the Merger Agreement, FosunPharma and TPG would acquire 48.65% and
48.16% respectively of the outstanding shares of Chindex with Roberta Lipson,
CEO of Chindex and a management group holding the remaining 3.19%. The
transaction will result in Chindex becoming a private company. The Agreement
provides for Chindex to entertain alternative acquisition proposals through
April 3, 2014.

Completion of the transaction is subject to certain conditions, among others,
the approval by the stockholders of both FosunPharma and Chindex, the approval
under Chinese antitrust laws and customary other closing conditions. Assuming
the satisfaction of conditions, the transaction is expected to close in the
second half of the 2014 calendar year. However, there can be no guarantees the
transaction will close.

Assuming the merger transaction announced on February 17, 2014 is completed,
following that transaction FosunPharma has announced an agreement to acquire the
remaining 30% equity interest in CML from Chindex for a purchase price not to
exceed $45 million. The terms of the Merger Agreement or the plan of FosunPharma
to acquire the final 30% of CML did not impact the Company’s consolidated
financial statements as of and for the fiscal year ended December 31, 2013.

 

33